ORDER
Stephen Hutton (“Hutton”) challenges his conviction for violation of Missouri Revised Statutes, section 302.321,1 which penalizes “driving while license or driving privilege is cancelled, suspended or revoked.” Id. The sole basis for Hutton’s appeal is a challenge to the sufficiency of the charging instrument under which he was tried. That charging instrument alleged that Hutton had violated the relevant statute by operating a motor vehicle “during a time when his operator’s license was revoked.” In fact, at the time of the offense, Hutton held a valid Nebraska driver’s license, but his Missouri driving privileges were revoked due to a points accumulation. Because Hutton did not raise any pre-trial objection alleging a defect in the information, and the information was not so defective as to prejudice his substantial rights, the error alleged is not preserved for review by this court. The judgment of the trial court is affirmed. Rule 30.25(b).

. All statutory references are to RSMo.2000 unless otherwise indicated.